Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 7/7/2020.
Claims 1-20 are currently pending and have been examined. 

Drawings
The drawings are objected to because of minor informalities.
The specification discusses d1’ in ¶85, however it is not shown in Fig 4.  The examiner believes that the lower most d2’ should be replaced with the label d1’.  Further, it is unclear what the difference between d2’ and d’2’. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following informalities: On page 23, Equation 5 ends in an operand and appears to be incomplete.    
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an algorithm for detecting the target object in claim 1 (corresponding structural support ¶¶9,124 algorithm as part of processor)
a sensing device configured to sense in Claim 13 (corresponding structural support found in ¶¶ 71 72)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 19, the term “low speed” in claim 1, 13 and 19 is a relative term which renders the claim indefinite. The term “low speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 4 recites “wherein the processor determines whether the final distance value is less than or equal to a predetermined first threshold and determines that the target object is in the cut-in state when the final distance value is less than or equal to the first threshold” (emphasis added). Claim 1 recites the processor “compares the final distance value with a predetermined distance value threshold to determine whether the target object is a cut-in state” (emphasis added).  It is unclear if the “predetermined first threshold” and “the first threshold” of claim 4 are the same as the “predetermined distance value threshold” of claim 1.  
Claim 5 also recites “the first threshold” and is rejected for the same rationale as claim 4 above.  
Claim 11 recites the limitation “determines the target object as a vehicle when the reflection values for each of the plurality of sensors are greater than or equal to a predetermined reflection value threshold and determines the target object as a two-wheeled vehicle
Claim 12 recites the limitation "the processor performs deceleration control of the host vehicle when the target object is a vehicle and performs a stop control of the host vehicle when the target object is a two-wheeled vehicle.”  The examiner notes that a two-wheeled vehicle is a still a vehicle.  It is unclear if the two-wheeled vehicle is the same vehicle as “a vehicle” earlier recited in claim 12 and whether the two-wheeled vehicle is stopped or decelerated.  
Claims 2-12, 14-18 and 20 depend directly or indirectly from claim 1, 13 and 19, respectively, and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US PG Pub. 2021/0192955, hereinafter " Kang").
Kang discloses an autonomous controller, comprising: 
a processor (see at least Kang Fig. 2, 141) configured to detect a target object attempting to cut in at a low speed (see at least Kang ¶4, traffic congestion) during autonomous driving and perform response control (see at least Kang ¶ 6 “ADAS includes ‘Autonomous Emergency Braking (AEB)’, which reduces or stops the vehicle's velocity by itself even if the driver does not operate the brake system in case of a collision risk, ‘Lane Keep Assist System (LKAS)’, … ‘Advanced Smart Cruise Control (ASCC)’); and 
a storage storing data and an algorithm for detecting the target object and performing the response control (see at least Kang, claim 14, computer readable medium storing instructions)
wherein the processor (141) calculates a final distance value on the basis of a point tracking a distance between a host vehicle and the target object (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 and 108 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane. When the length of the right line 608 in the front image is shorter than the length of the left line 606, the processor 141 of the controller 140 may determine that there is a cut-in intention of a nearby vehicle in the right adjacent lane.”) and 
compares the final distance value with a predetermined distance value threshold to determine whether the target object is a cut-in state (see at least Kang, Fig. 7 and ¶ 107- 108 “That is, the processor 141 of the controller 140 finally determines whether other vehicles classified as cut-in intention vehicles actually cut-in by applying another pre-prepared determination reference… As a reference for final determination of cut-in, a distance from the line of the nearby vehicle 602 and a lateral velocity may be exemplified. That is, the degree of penetration of the nearby vehicle 602 into the travel lane is checked through the distance to the line, it is checked how quickly the nearby vehicle 602 penetrates into the travel lane in the lateral direction, and through this confirmation result, it can be finally determined whether the nearby vehicle 602 cuts-in”, emphasis added).
Regarding claim 2, Kang discloses the autonomous controller of claim 1, wherein the processor tracks distance values to the target object (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane. When the length of the right line 608 in the front image is shorter than the length of the left line 606, the processor 141 of the controller 140 may determine that there is a cut-in intention of a nearby vehicle in the right adjacent lane.”), the tracked distance values respectively measured by a plurality of sensors (120, 130), and wherein the processor compares the tracked distance values to determine a shortest distance value (see at least Kang, Fig. 7, 606) as the final distance value.
Regarding claim 3, Kang discloses the autonomous controller of claim 1, wherein the processor controls the host vehicle depending on whether the target object is in the see at least Kang, ¶80-81, and alert, preliminary braking signal, or emergency braking signal to the braking system 32).
Regarding claim 13, Kang discloses a system, comprising: 
a sensing device (see at least Kang 110 front camera, 120 front radar, 130 corner radar) configured to sense information of a target object around a host vehicle (see at least Kang ¶ 78 “the processor 141 may acquire position (distance and direction) and relative velocity of the objects in front of the vehicle 1 based on the front radar data of the front radar 120.”); and 
an autonomous controller configured to detect the target object attempting to cut in at a low speed (see at least Kang ¶ 4, traffic congestion) during autonomous driving and perform response control (see at least Kang, ¶ 79-80, processor 141 may generate a braking signal and a steering signal based on the type information, the position, and the relative velocity of the front objects), based on the sensed information of the sensing device, 
wherein the autonomous controller calculates a final distance value on the basis of a point tracking a distance between the host vehicle and the target object and compares the final distance value with a predetermined threshold to determine whether the target object is in a cut-in state (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 and 108 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane”
Regarding claim 19, Kang discloses an autonomous control method, comprising: 
sensing a distance between a host vehicle and a target object based on a plurality of sensors (see at least Kang, ¶69, 70, front radar 120, plurality of corner radars 130 includes a first corner radar 131 installed on the front right side of the vehicle 1, a second corner radar 132 installed on the front left side of the vehicle) during low-speed driving (see at least Kang ¶4, traffic congestion);
tracking distance values between the host vehicle and the target object (see Fig. 6 and 7, ¶ 78 “acquire position (distance and direction) and relative velocity of the objects in front of the vehicle 1 based on the front radar data of the front radar 120.”); and 
determining whether the target object is in a cut-in state, using the tracked distance values (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane. When the length of the right line 608 in the front image is shorter than the length of the left line 606, the processor 141 of the controller 140 may determine that there is a cut-in intention of a nearby vehicle in the right adjacent lane.”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.
Regarding claim 4, Kang discloses the autonomous controller of claim 2, wherein the processor determines whether the time to collision value is less than or equal to a predetermined first threshold and determines that the target object is in the cut-in state when the time to collision value is less than or equal to the first threshold (see at least Kang, Fig. 7 and ¶ 80-81  “the processor 141 calculates a time to collision (TTC) between the vehicle 1 and the front object based on the position (distance) and the relative velocity of the front object, and warns the driver of a collision or transmits a braking signal to the braking system 32 based on a result of comparing the TTC with a predetermined reference time”).  
Kang does not explicitly disclose determining that the target object is in the cut in state when the distance is less than or equal to the threshold.  However, Kang does teach that the calculation can be based on a distance to collision (DTC) (see at least Kang ¶81).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the distance to 
Regarding claim 5, Kang discloses the autonomous controller of claim 4, wherein the processor determines whether the final distance value is greater than the first threshold and is less than or equal to a second threshold and determines that the target object is in an approach state when the final distance value is greater than the first threshold and is less than or equal to the second threshold (see at least Kang, Fig. 7 and ¶ 80-81  “In response to the TTC less than a predetermined first reference time, the processor 141 may allow an alert to be output via audio and/or display.” and “the second reference time is shorter than the first reference time…” The examiner notes that ¶81 teaches that the determination can be based on a distance to collision and that the third threshold in Kang corresponds with the first of the instant application and the first threshold corresponds with the third of the instant application).
Regarding claim 6, Kang discloses the autonomous controller of claim 5, wherein the processor determines whether the final distance value is greater than the second threshold and is less than or equal to a third threshold and determines that the target object is in a monitoring state for monitoring approach when the final distance value is greater than the second threshold and is less than or equal to the third threshold (see at least Kang, Fig. 7 and ¶ 80-81 “In response to the TTC less than a predetermined second reference time, the processor 141 may transmit a preliminary-braking signal to the braking system 32.” “In this case, the second reference time is shorter than the first reference time, and the third reference time is shorter than the second reference time.” The examiner notes that ¶81 teaches that the determination can be based on a distance to collision and that the third threshold in Kang corresponds with the first of the instant application and the first threshold corresponds with the third of the instant application).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kim et al. US Patent No. 9,937,905, hereinafter "Kim").
Regarding claim 7, Kang discloses the autonomous controller of claim 6, wherein the processor performs stop control of the host vehicle when the target object is in the cut-in state, performs deceleration control of the host vehicle when the target object is in the approach state, (see at least Kang, Fig. 7 and ¶ 80-81 “in response to the TTC less than a predetermined third reference time, the processor 141 may transmit an emergency braking signal to the braking system 32.” The examiner notes that Kang discloses providing an alert, a preliminary braking signal with corresponds with a deceleration control, and an emergency braking signal which corresponds with a stop control (see at least Kang ¶6 which teaches emergency braking includes stopping the vehicle). In this case, the second reference time is shorter than the first reference time, and the third reference time is shorter than the second reference time.” The examiner notes that ¶81 teaches that the determination can be based on a distance to collision (DTC) rather than time to collision (TTC)).
Kang does not explicitly disclose wherein the processor continues tracking a distance between the host vehicle and the target object when the target object is in the monitoring state.  
Kim teaches continual tracking between the host vehicle and the target object when the target object (see at least Kim, col 7, lines 23-25).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to continue to track the distance between the host vehicle and the target object to be effective in determining whether object moves within distance where it may cause a collision.   

Claims 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shimbo et al. (US PG Pub. 2020/0226930, hereinafter "Shimbo").
Regarding claim 8, Kang, as shown above, discloses the autonomous controller of claim 1, however Kang does not explicitly disclose wherein the processor calculates reflection values for each of a plurality of sensors with respect to the target object based on sensed information.
Shimbo discloses the processor calculates reflection values for each of a plurality of sensors (see at least Shimbo, radar sensors 16) with respect to the target object based on sensed information (see at least Shimbo ¶57, “The information processor detects an object based on reflection point information…The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflection values for each of the plurality of sensors as Shimbo teaches in the system of Kang in order to see at least Shimbo ¶7).
Regarding claim 9, Kang, as shown above, discloses the autonomous controller of claim 1, however Kang does not explicitly disclose, wherein the processor compares the reflection values for each of the plurality of sensors to determine a type of the target object.   
Shimbo teaches wherein the processor compares the reflection values for each of the plurality of sensors to determine a type of the target object (see at least Shimbo ¶57, “The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”… “The information processor assigns an object ID, which is identification information for identifying an object, to the detected object. Furthermore, the information processor acquires (calculates) radar-sensor detection information on the detected object based on the reflection point information.” See also ¶ 121 “object recognized based on the radar-sensor object information…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the reflection values for each of the plurality of sensors to determine a type of the target object as Shimbo teaches in the system of Kang in order to accurately detect the shape of objects, identify the object and avoid a collision (see at least Shimbo ¶7).
Regarding claim 10, the combination of Kang and Shimbo discloses the autonomous controller of claim 1, wherein the processor controls the host vehicle using see at least Kang, ¶79 “processor 141 may generate a braking signal and a steering signal based on the type information, the position, and the relative velocity of the front objects.”).
Regarding claim 11, Kang, as shown above, discloses the autonomous controller of claim 1, including determining the type information (vehicle, pedestrian, cyclist, see  Kang ¶78) however Kang does not explicitly disclose wherein the processor determines the target object as a vehicle when the reflection values for each of the plurality of sensors are greater than or equal to a predetermined reflection value threshold and determines the target object as a two-wheeled vehicle or a pedestrian depending on a difference between the reflection values for each of the plurality of sensors.
Shimbo discloses wherein the processor determines the target object as a vehicle when the reflection values for each of the plurality of sensors are greater than or equal to a predetermined reflection value threshold and determines the target object as a two-wheeled vehicle or a pedestrian depending on a difference between the reflection values for each of the plurality of sensors (see at least Shimbo ¶57, “The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”… “The information processor assigns an object ID, which is identification information for identifying an object, to the detected object. Furthermore, the information processor acquires (calculates) radar-sensor detection information on the detected object based on the reflection point information.” See also ¶ 121 “object recognized based on the radar-sensor object information…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the difference between reflection values as taught by Shimbo to identify the type of object in Kang, in order to accurately detect the shape of objects, identify the object and avoid a collision (see at least Shimbo ¶7).
Regarding claim 12, the combination of Kang and Shimbo, as shown above, discloses the autonomous controller of claim 9, and further  disclose wherein the processor performs deceleration control of the host vehicle when the target object is a vehicle and performs stop control of the host vehicle when the target object is a two-wheeled vehicle (see at least Kang  ¶78 where it is detected the type of object including a vehicle, bicyclist, etc. and ¶80 which teaches braking and emergency braking, which includes stopping (see Kang ¶6).  Again, the examiner notes that the two-wheeled vehicle is a vehicle and therefore under the broadest reasonable interpretation, Kang’s teaching of emergency braking for a bicycle includes decelerating and stopping.).
Regarding claim 14, Kang discloses the system of claim 13, as shown above, however Kang does not explicitly disclose wherein the sensing device includes a plurality of ultrasonic sensors.  
Shimbo teaches the sensing device includes a plurality of ultrasonic sensors (see at least Shimbo ¶165 “A plurality of ultrasonic sensors or a plurality of LIDARs (Light Detection and Ranging/Laser Imaging Detection and Ranging) may be used in place of the radar sensors 16. Each of the plurality of ultrasonic sensors acquires “information on a reflection point which is a point on an object from which a transmitted ultrasonic wave is reflected” based on a period from the transmission of the ultrasonic wave to the reception of the ultrasonic wave.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic sensors of Shimbo in place of the radar sensors of Kang, because as Shimbo teaches, they are a suitable replacement for radar and because ultrasonic sensors are particularly useful for up close detection as needed in congested traffic situations.
Regarding claim 15, the combination of Kang and Shimbo discloses the system of claim 14, as shown above, wherein the plurality of sensors are located on front portions and corners of the host vehicle (see at least Kang, Fig. 3, front radar 120, first corner radar 131, and second corner radar, 132 and ¶70)
Regarding claim 16, the combination of Kang and Shimbo discloses the system of claim 14, wherein the autonomous controller calculates a first distance value being a distance from a first sensor among the plurality of ultrasonic sensors to the target object calculates a second distance value being a distance from a second sensor among the plurality of ultrasonic sensors to the target object, and tracks the first distance value and the second distance value during a predetermined time (see at least Kang, Figure 6 and 7, ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane” and a final cut in determination as described in ¶ 108 and Fig 5)
Regarding claim 17, the combination of Kang and Shimbo discloses the system of claim 16, wherein the autonomous controller compares a first tracking value obtained by tracking the first distance value during the predetermined time with a second tracking value obtained by tracking the second distance value during the predetermined time and determines a smaller value between the first tracking value and the second tracking value as the final distance value (see at least Kang, Fig 6 and 7 ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane”).
Regarding claim 18, the combination of Kang and Shimbo discloses the system of claim 14, wherein the autonomous controller calculates reflection values of the plurality of ultrasonic sensors for the target object and determines a type of the target object using the reflection values (see at least Shimbo ¶165 “A plurality of ultrasonic sensors or a plurality of LIDARs (Light Detection and Ranging/Laser Imaging Detection and Ranging) may be used in place of the radar sensors 16. Each of the plurality of ultrasonic sensors acquires “information on a reflection point which is a point on an object from which a transmitted ultrasonic wave is reflected” based on a period from the transmission of the ultrasonic wave to the reception of the ultrasonic wave.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic sensors of Shimbo in place of the radar sensors of Kang, because as Shimbo teaches, they are a suitable replacement for radar and because ultrasonic sensors are particularly useful for up close detection as needed in congested traffic situations.
Regarding claim 20, Kang discloses an autonomous control method of claim 19, further comprising controlling the host vehicle using at least one of whether the target object is in the cut-in state, a movement angle of the target object, a relative speed of the target object, and the type of the target object (see at least Kang, ¶80-81, and alert, preliminary braking signal, or emergency braking signal to the braking system 32).   
However, Kang does not explicitly disclose calculating reflection values of the plurality of sensors with respect to the target object and determining a type of the target object using the reflection values of the plurality of sensors.  
Shimbo teaches calculating reflection values of the plurality of sensors with respect to the target object and determining a type of the target object using the reflection values of the plurality of sensors (see at least Shimbo ¶57, “The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”… “The information processor assigns an object ID, which is identification information for identifying an object, to the detected object. Furthermore, the information processor acquires (calculates) radar-sensor detection information on the detected object based on the reflection point information.” See also ¶ 121 “object recognized based on the radar-sensor object information…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the difference between reflection values as taught by Shimbo to identify the type of object in Kang, in order to accurately detect the shape of objects, identify the object and avoid a collision (see at least Shimbo ¶7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sung (US PG Pub. 2018/0162387) teaches the use of ultrasonic sensors to detect target objects such as pedestrians, vehicles and bicycles and control the vehicle by decelerating to avoid collision.  JP 5870985B2 discloses the use of ultrasonic sensors for detecting objects for collision avoidance and also discloses that the level of the reflected wave is related to the size of the object being detected and .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/J.M.A./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662